Exhibit 10.4

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10).  Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

 

THIRD AMENDMENT TO
amended and restated LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into as of August 5, 2020, by and between OXFORD FINANCE
LLC, a Delaware limited liability company with an office located at 133 North
Fairfax Street, Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in
such capacity, “Collateral Agent”), the Lenders listed on Schedule 1.1 hereof or
otherwise a party hereto from time to time (including Oxford in its capacity as
a Lender) (each a “Lender” and collectively, the “Lenders”), and PUMA
BIOTECHNOLOGY, INC., a Delaware corporation with offices located at 10880
Wilshire Blvd., Ste. 2150, Los Angeles, CA 90024 (“Borrower”).

Recitals

A.Collateral Agent, Lenders and Borrower have entered into that certain Amended
and Restated Loan and Security Agreement dated as of June 8, 2019 (as amended by
that certain First Amendment to Amended and Restated Loan and Security Agreement
dated as of February 27, 2020, as amended by that certain Second Amendment to
Amended and Restated Loan and Security Agreement dated as of July 6, 2020, and
as may be further amended from time to time, the “Loan Agreement”).

B.Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.  

C.Borrower has requested that Collateral Agent and Lenders (i) amend the minimum
revenue covenant for the fiscal quarters ending September 30, 2020 and December
31, 2020 and (ii) make certain other revisions to the Loan Agreement as more
fully set forth herein.

D.Collateral Agent and Lenders have agreed to amend certain provisions of the
Loan Agreement, but only to the extent and subject to the terms and conditions,
and in reliance upon the representations and warranties, set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendment to Loan Agreement.  

2.1Section 6.10 (Minimum Revenue).  Section 6.10 of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“6.10Minimum Revenue. Borrower shall achieve net commercial revenues (inclusive
of commercial product sales and royalties from commercial product sales, but,
for the sake of clarity, exclusive of upfront or milestone payments from
licensing agreements), measured in accordance with GAAP as of the last day of
each fiscal quarter on a trailing year to date basis greater than or equal to
the amounts set forth below.

 



 

--------------------------------------------------------------------------------

 

Fiscal Quarter Ending

Minimum Revenue

March 31, 2020

[***]

June 30, 2020

[***]

September 30, 2020

[***]

December 31, 2020

[***]

 

New minimum revenue levels for each fiscal quarter following the fiscal year
ending December 31, 2020 be set by the mutual agreement of Borrower, Collateral
Agent and the Lenders based on the projections delivered by Borrower to
Collateral Agent and the Lenders pursuant to Section 6.2(a)(iii) hereof and
pursuant to an amendment to this Agreement which Borrower hereby agrees to
execute no later than February 28th of each year; provided that, in any case,
the minimum revenue (as measured pursuant to the above) for the total fiscal
year 2021 shall be greater than or equal to [***].  Such revenue projections
shall be acceptable to Collateral Agent and the Lenders in their sole but
reasonable discretion and in any case shall show year over year revenue growth
(at a rate to be reasonably agreed) and it shall be an immediate Event of
Default if Borrower, Collateral Agent and the Lenders (in each case acting
reasonably) fail to enter into the aforementioned amendment on or prior to
February 28th of each year.”

2.2Section 7.13 (Pfizer License Agreement).  A new Section 7.13 of the Loan
Agreement hereby is added to read as follows:

“7.13.Pfizer License Agreement.  Enter into any amendment, modification or other
supplement to the Pfizer License Agreement that increases (or would have the
effect of increasing) the aggregate amount payable by Borrower thereunder in
respect of the Specified Milestone Payment by more than [***] of the amount that
Borrower is otherwise required to pay thereunder as of July 18, 2014.”

2.3Section 13.1 (Definitions). The following terms and their respective
definitions hereby are added to Section 13.1 of the Loan Agreement as follows:

“Pfizer License Agreement” means that certain License Agreement, dated as of
August 18, 2011, by and between Borrower and Pfizer Inc., a Delaware corporation
(“Pfizer”), as amended by that certain Amendment No. 1 to License Agreement
between Borrower and Pfizer, dated as of July 18, 2014, as amended by that
certain letter agreement, dated as of June 8, 2020, between Borrower and Pfizer,
and as may be further amended, restated, supplemented or modified from time to
time (subject to the restrictions on modification set forth in Section 7.13).

“Specified Milestone Payment” means the Milestone Payment (as defined in the
Pfizer License Agreement) identified in the chart in Section 5.1.1 of the Pfizer
License Agreement as milestone (2).

3.Limitation of Amendment.

3.1The amendment set forth in Section 2, is effective for the purposes set forth
herein and shall be limited precisely as written and shall not be deemed to (a)
be a consent to any amendment, waiver or modification of any other term or
condition of any Loan Document, or (b) otherwise prejudice any right or remedy
which Collateral Agent or any Lender may now have or may have in the future
under or in connection with any Loan Document.

2

--------------------------------------------------------------------------------

 

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof ; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and (b) no Event of Default has occurred
and is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Collateral Agent and
Lenders prior to the date hereof, remain true, accurate and complete and have
not been amended, supplemented or restated and are and continue to be in full
force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower; (in each case, except as already have been obtained and are in full
force and effect); and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Release.

5.1The Borrower hereby remises, releases, acquits, satisfies and forever
discharges the Lenders and Collateral Agent, their agents, employees, officers,
directors, predecessors, attorneys and all others acting or purporting to act on
behalf of or at the direction of the Lenders and Collateral Agent (“Releasees”),
of and from any and all manner of actions, causes of action, suit, debts,
accounts, covenants, contracts, controversies, agreements, variances, damages,
judgments, claims and demands whatsoever, in law or in equity, which any of such
parties ever had, now has or, to the extent arising from or in connection with
any act, omission or state of facts taken or existing on or prior to the date
hereof, may have after the date hereof against the Releasees, for, upon or by
reason of any matter, cause or thing whatsoever relating to or arising out of
the Loan Agreement or the other Loan Documents on or prior to the date hereof
and through the date hereof.  Without limiting the generality of the foregoing,
the Borrower waives and affirmatively agrees not to allege or otherwise pursue
any defenses, affirmative defenses, counterclaims, claims, causes of action,
setoffs or other rights they do, shall or may have as of the date hereof,
including the rights to contest: (a) the right of Collateral Agent and each
Lender to exercise its rights and remedies described in the Loan

3

--------------------------------------------------------------------------------

 

Documents; (b) any provision of this Amendment or the Loan Documents; or (c) any
conduct of the Lenders or other Releasees relating to or arising out of the Loan
Agreement or the other Loan Documents on or prior to the date hereof.  In
furtherance of this release, Borrower expressly acknowledges and waives any and
all rights under Section 1542 of the California Civil Code, which provides as
follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” (Emphasis added.)

6.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7.Effectiveness.  This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent and Lenders of this Amendment by each
party hereto.

[Balance of Page Intentionally Left Blank]

 

 

4

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

COLLATERAL AGENT AND LENDER:

 

OXFORD FINANCE LLC

 

 

By:/s/ Colette H. Featherly

Name:Colette H. Featherly

Title:Senior Vice President

 

 

 

BORROWER:

 

PUMA BIOTECHNOLOGY, INC.



 

By:/s/ Maximo Nougues

Name:Maximo Nougues

Title:Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Third Amendment to Amended and Restated Loan and Security
Agreement]

 